Name: Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal
 Type: Regulation
 Subject Matter: European construction;  agricultural policy;  plant product;  Europe
 Date Published: nan

 Avis juridique important|31990R3653Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal Official Journal L 362 , 27/12/1990 P. 0028 - 0030COUNCIL REGULATION (EEC) N ° 3653/90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in PortugalTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (3) thereof, Having regard to the proposal from the Commission, Having regard to thhe opinion of the European Parliament(1), Whereas the price policy followed by the Community since accession and, in particular, the introduction of the system of stabilizers make impossible the process provided for in Article 285 of the Act of Accession as regards alignment of cereals prices in Portugal on the common price; whereas the European Council in February 1988 recognized that the recent adjustments to the common agricultural policy create difficulties which were not foreseen and which necessitate an amplification of the transitional arrangements, particularly as regards aid and timetables; Whereas the provision of aid which is temporary and reduced in phases, the initial amount of which is determined on the basis of the income guaranteed to Portuguese producers at the end of the first stage, would make it possible to reduce feedgrain prices in Portugal to the level of common prices and thereby facilitate the integration of the Portuguese market into the common organization of the markets; Whereas, in the case of durum wheat, the same result can be achieved by granting to Portuguese producers the total aid provided for in Council Regulation (EEC) N ° 2727/75 of 29 October 1975 on the common organization of the market in cereals(2), as last amended by Regulation (EEC) N ° 1340/90(3), which, under Article 323 of the Act of Accession, was to be progressively introduced as from the beginning of the second stage; Whereas, in the case of common wheat, the difference between the price applicable in Portugal and the common price is such that, in spite of the provision of aid, alignment cannot be achieved in one single operation; whereas a price higher than the common price must therefore be set in respect of this product and its alignment on the common price must be programmed over several marketing years; Whereas, in the case of rice, a product in respect of which the difference between Portuguese prices and the common price does not warrant the provision of aid, a price based on that applicable in Portugal at the end of the first stage should be applied at the beginning of the second stage and this price subsequently aligned on the common price: Whereas, in the case of both common wheat and rice, the Community's recent policy makes unlikely any alignment resulting from the development in common prices as stipulated in Article 285 (4) (a) of the Act of Accession; whereas the method and timing of future alignments should therefore be determined, with particular reference to the difference between the prices of such products and the common prices; Whereas, as regards the phased reduction of aid, a system should be introduced enabling account to be taken of variations in the buying-in price from one marketing year to the next and, in particular, of reductions due to the stabilizers; whereas this phased reduction should also be spread over a sufficiently long period and aligned on that envisaged for the alignment of common wheat prices; Whereas, with regard to the provisions of aid, the length of the marketing year should be fixed with reference to the season of the harvest in Portugal; Whereas the Community's interest in a rapid integration of the Portuguese cereals market into the common organization of the market justifies a partial financing of the aid by the EAGGF, Guarantee Section, the remainder being financed by Portugal; Whereas the application of common prices for the majority of cereals makes it appropriate to apply to Portuguese producers the supplementary co-responsibility levy applicable to the other Member States; Whereas, in order to ease the transition from the intervention system existing in Portugal prior to the beginning of the second stage to the system based on the common organization of markets, it is appropriate that, for the marketing year 1991/92, intervention in Portugal should take place from the beginning of the marketing year and that triticale, an important cereal in the context of Portuguese agriculture, should be eligible for intervention over a three-year period; Whereas, in view of the problems of the processing industry in Portugal, ten years is an appropriate period for the progressive abolition of the measures intended to ensure the protection of that industry as referred to in Article 286 (3) of the Act of Accession, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the special transitional arrangements applicable in Portugal in respect of the common organization of the markets in cereals and rice. I. Price system Article 2 1. As from 1 January 1991, the common prices shall apply in Portugal to all the cereals referred to in Article 1 (a) and (b) of Regulation (EEC) N ° 2727/75, with the exception of common wheat. 2. The intervention price for common wheat shall be ECU 210,8 per tonne for the period 1 January 1991 to the end of the 1990/91 marketing year. For the following marketing years, the intervention price for common wheat shall, without prejudice to Article 4b (3) of Regulation (EEC) N ° 2727/75, be: fixed according to the rules of the common organization of the markets and in such a way as not to increase the difference between it and the common prices for the 1991/92 marketing year, aligned on the common price at the beginning of each marketing year from 1992/93 to 1999/2000, successively by 1/9, 1/8, 1/7, 1/6, 1/5, 1/4, 1/3 and 1/2 of the difference between these two prices. 3. The intervention price for paddy rice shall be: fixed at ECU 344,57 per tonne for the period from 1 January 1991 to the beginning of the 1991/92 marketing year, aligned on the common price at the beginning of each marketing year from 1991/92 to 1994/95, successively by 1/5, 1/4, 1/3 and 1/2 of the difference between these two prices. II. Aid for Portuguese producers Article 3 1. From the beginning of the 1991/92 marketing year to the end of the 1990/2000 marketing year, aid shall be granted to producers of common wheat, maize, barley, rye, triticale and grain sorghum, as referred to in Article 1 of Regulation (EEC) N ° 2727/75 and placed on the market by the producer or sold by the producer to an intervention agency in accordance with Articles 7 and 8 of that Regulation. 2. For the 1991/92 marketing year, the amount of aid for cereals shall be as follows: common wheatECU 70,74 per tonne maizeECU 60,00 per tonne barley, triticale and ryeECU 77,49 per tonne grain sorghumECU 51,77 per tonne. 3. In subsequent marketing years, the aid shall be fixed by the Council, acting by a qualified majority on a proposal from the Commission, on the basis of the difference between: the amount resulting from the sum of the buying-in price and the aid applicable in Portugal during the previous marketing year, and the buying-in price applicable in Portugal during the marketing year in question. This difference shall, for each marketing year, be reduced respectively by 1/9, 1/8, 1/7, 1/6, 1/5, 1/4, 1/3 and 1/2. Article 4 In the context of the provision of the aid referred to in Article 3, 'marketing year` shall mean the period from 1 June to 31 May in the case of common wheat, barley, triticale and rye. Article 5 The aid referred to in Article 3 shall be considered as intervention within the meaning of Article 1 (2) of Regulation (EEC) N ° 729/70(1); 65 % of the aid shall be financed by the EAGGF, Guarantee Section. Article 6 As from the 1991/92 marketing year, the aid specified in Article 10 of Regulation (EEC) N ° 2727/75 shall be fully applicable in Portugal. III. Other measures Article 7 By derogation from Article 4b of Regulation (EEC) N ° 2727/75, the supplementary co-responsibility levy applicable in Portugal shall be the same as for the other Member States. Article 8 By derogation from Article 7 of Regulation (EEC) N ° 2727/75: (a)during the 1991/92 marketing year, buying-in of cereals harvested in Portugal may take place in Portugal from 1 July to 30 April; (b)during the 1991/92 to 1993/94 marketing years, triticale harvested in Portugal may be bought in in Portugal, the buying-in price being the price applicable to barley. Article 9 The fixed components in respect of products referred to in Article 286 (3) of the Act of Accession shall be progressively abolished before 1 January 2000 according to a timetable to be determined. IV. General and final provisions Article 10 The detailed rules for implementing this Regulation shall be adopted in accordance with the procedure specified in Article 26 of Regulation (EEC) N ° 2727/75. This procedure shall also be used to adopt the transitional arrangements necessary to facilitate the transition from the system existing in Portugal to that resulting from the application of the common organization of markets, under the terms specified in this Regulation and in particular those relating to compensation for any stocks of cereals affected by a late harvest. Article 11 This Regulation shall enter into force on 1 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the CouncilThe PresidentV. SACCOMANDI (1)Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (2)OJ N ° L 281, 1. 11. 1975, p. 1. (3)OJ N ° L 134, 28. 5. 1990, p. 1. (1)OJ N ° L 94, 28. 4. 1970, p. 13.